Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 was filed before the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first storage unit, second storage unit, reception unit in claim 1, and reservation unit in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1-4 recites the limitation of a reservation unit. The closest portion of the specification that describes the second storage unit is [0025] stating the unit reserves a reservation target candidate place as a cargo handling place for the reservation target transportation vehicle. This paragraph discloses high level functional language, but lacks sufficient structural support. Specifically, it doesn’t disclose an algorithm to make reservation being programmed to a server such as the server shown in Fig. 1 that includes reservation unit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 arte rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recites the limitation of a reservation unit. The closest portion of the specification that describes the second storage unit is [0025] stating the unit reserves a reservation target candidate place as a cargo handling place for the reservation target transportation vehicle. This paragraph discloses the storage unit in functional language, but lacks sufficient structural support.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-4 recite a system (i.e. machine). Therefore claims 1-4 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of storing a scheduled route information including a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; storing a candidate place information including a position information on the candidate place and a reservation status of the candidate place; receiving a reservation application from a user for the cargo handling place for a reservation target 15transportation vehicle; and reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, 20extracting a vacant candidate place, which is the candidate place where other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle at the candidate place until a use time allocated to the reservation target transportation vehicle elapses, by referring to the first storage 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a first storage unit, second storage unit, reception unit, and reservation unit. The computer components (units) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims 
Dependent claims 2-4 recite additional limitations and/or elements that are further directed to the judicial exception. As such, claims 2-4 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033).	

Claim 1: A cargo handling place reservation system that reserves a cargo handling place for handling a cargo in a cargo compartment of a transportation vehicle, comprising:  5(Yoshikawa pg. 2, ¶7 disclosing a berth reservation system; pg. 3, ¶4 disclosing a vehicle allocation plan including information on cargo handling)
a first storage unit configured to store a scheduled route information including a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; (Yoshikawa pg. 3, ¶4 disclosing the vehicle allocation plan and operation plan including the optimum route and required time based on the operation plan 
a second storage unit configured, for each of candidate place of 10the cargo handling place, to store a candidate place information including a position information on the candidate place and a reservation status of the candidate place; (Yoshikawa pg. 3, ¶9 disclosing a storage unit that stores a desire location that represents a desired direction for each vehicle; the desire place may be a garage of a transportation company (pg. 6, ¶5; pg. 4, ¶5); pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth, if the berth is reserved, the estimated work time corresponding to the reserved contents is used, and if the berth is not reserved the predicted work time for the berth is according to the package and quantity of the luggage; pg. 7, ¶3 disclosing the arrival accuracy being three starts in the baseline, two stars when any one of the management system or berth reservation system is not used, and one star when both the management system and berth reservation is not used (status)) 
a reception unit configured to receive a reservation application from a user for the cargo handling place for a reservation target 15transportation vehicle; (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth)
and a reservation unit configured to reserve a reservation target candidate place as the cargo handling place for the reservation target transportation 
While Yoshikawa discloses a reservation unit configured to reserve a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose that the reservation unit is configured to extract a vacant candidate place, which is the candidate place where other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle at the candidate place until a use time allocated to the reservation target transportation vehicle elapses, by referring to the first storage unit and the second storage unit, determine the reservation target candidate place from the  extracted vacant candidate places, and set the reservation in the allocated time slot as the reservation status of the reservation target candidate place in the candidate place information. Mains does:
wherein the reservation unit is configured to 20extract a vacant candidate place, which is the candidate place where other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle at the candidate place until a use time allocated to the reservation target transportation vehicle elapses, by referring to the first storage unit and 25the second storage unit, determine the reservation target candidate place from the 19FP20-0l 17-00 extracted vacant candidate places, and set the reservation in the allocated time slot as the reservation status of the reservation target candidate place in the candidate place information. (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the reservation unit is configured to extract a vacant candidate place, which is the candidate place where other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle at the candidate place until a use time allocated to the reservation target transportation vehicle elapses, by referring to the first storage unit and the second storage unit, determine the reservation target candidate place from the  extracted vacant candidate places, and set the reservation in the allocated time slot as the reservation status of the reservation target candidate place in the candidate place information as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

Claim 3: The cargo handling place reservation system according to claim 1, 
While Yoshikawa discloses a reservation unit configured to reserve a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose that the reservation unit is configured to notify the user of the vacant candidate places, receive a selection of the vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place. Mains does:
wherein the reservation unit is configured to notify the user of the vacant candidate places, receive a selection of the vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place. (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects) the dock (candidate place))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the reservation unit is configured to notify the user of the vacant candidate places, receive a selection of the vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033) further in view Mason (2016/0334236).

Claim 2:  The cargo handling place reservation system according to claim 1, 
While Yoshikawa discloses storing scheduling route information, Yoshikawa does not explicitly disclose •	

wherein the scheduled route information further includes a required size information indicating a size of a space required for 10performing the cargo handling of the transportation vehicle, wherein the candidate place information further includes an available size information indicating a size of space available in the candidate place, and wherein the reservation unit is configured to extract the vacant 15candidate place from the candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle. (Mason ¶0011 disclosing the site location including a loading dock of the building, parking location at the destination site; ¶0013 disclosing the routing module being configured to determine a feature of the site based on context information; ¶0011 further disclosing the context information including size and weight of the vehicle; ¶0104 disclosing the context information being used to select an access path at the site and may select the access path that leads to a particular loading dock; ¶0129 disclosing the information collected from the context information is used to assign drivers to a route or order that the site is accessed)


Claim 4:  The cargo handling place reservation system according to 20FP20-01 17-00 claim 2, 
While Yoshikawa discloses a reservation unit configured to reserve a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose that the reservation unit is configured to notify the user of the vacant candidate places, receive a selection of the vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place. Mains does:
wherein the reservation unit is configured to notify the user of the vacant candidate places, receive a selection of the vacant candidate place by the user, and determine the vacant candidate place selected by 5the user as the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the reservation unit is configured to notify the user of the vacant candidate places, receive a selection of the vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628